Citation Nr: 0944290	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In April 2008, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.


FINDINGS OF FACT

1.  In October 2004, the RO declined to reopen a service 
connection claim for PTSD; the Veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

2.  Evidence received since the October 2004 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.

3.  The Veteran did not engage in combat with the enemy, and 
he is not shown to have a diagnosis of PTSD due to a verified 
event during his period of military service. 

CONCLUSIONS OF LAW

1.  The October 2004 rating decision declining to reopen the 
Veteran's service connection claim for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  Evidence received since the October 2004 rating decision 
that declined to reopen the service connection claim for PTSD 
is new and material, and the Veteran's service connection-
claim for pertinent disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for PTSD, the 
Board concludes that the VCAA does not preclude the Board 
from adjudicating this portion of the Veteran's claim.  This 
is so because the Board is taking action favorable to the 
Veteran by reopening his service-connection claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

In this case, the Veteran's original service connection claim 
was denied by the RO in two rating decisions dated in June 
2003.  The Veteran did not appeal such decisions and they 
became final.  

Thereafter, in June 2004, he sought to reopen his PTSD claim, 
and the RO denied the claim in an October 2004 rating 
decision.  The Veteran did not appeal that decision and it 
also became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In July 2005, the Veteran submitted a statement along with 
additional evidence pertaining to his PTSD; the RO considered 
that statement as a claim to reopen his service connection 
claim for PTSD.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously-
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously-disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When determining whether 
a claim should be reopened, the credibility of the newly-
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Based on the procedural history noted above, the last final 
decision was issued in October 2004.  When the October 2004 
rating decision was adjudicated, the claims folder contained 
service treatment records, service personnel records, VA 
medical evidence, and the Veteran's contentions.  A VA 
outpatient report showed a diagnosis of PTSD by a licensed 
clinical social worker, however, the RO determined that the 
evidence did not show that PTSD was incurred in or aggravated 
by service. 

Subsequent to the issuance of the October 2004 rating 
decision, VA medical evidence, private medical evidence, and 
a hearing transcript was added to the claims folder.  
Significantly, according to a newly received statement dated 
in June 2005, Dr. B.L.C, a private physician, indicated that 
the Veteran has PTSD and depression due to exposure to 
violence as a United States Air Force security policeman in 
Okinawa, Vietnam, and Thailand form April 1970 through 
October 1973.  This new evidence is material in that it 
relates the Veteran's PTSD to his military service.  

Because the above-noted evidence received since the October 
2004 rating decision is both new and material, the service 
connection claim for PTSD is reopened and consideration may 
be given to the entire evidence of record without regard to 
any prior denial.  However, as will be discussed in greater 
detail below, further evidentiary development is necessary in 
connection with the now reopened claim.

Service Connection Claim for PTSD

As the Board has determined that new and material evidence 
has been received, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO has provided 
the Veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  The discussion in 
the December 2007 statement of the case considered the 
Veteran's PTSD claim on the merits.  The Veteran presented 
pertinent testimony during his April 2008 hearing.  
Accordingly, the Board finds that the Veteran would not be 
prejudiced by its review of the merits at this time.  See 
Bernard, supra.  

The Veteran relates his PTSD to his military service.  As 
indicated, according to a June 2005 statement, Dr. B.L.C. 
opined that the Veteran has PTSD and depression due to 
exposure to violence as a United States Air Force security 
policeman in Okinawa, Vietnam, and Thailand from April 1970 
to October 1973.

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009); see Cohen v. Brown, 10 Vet. App. 128 (1997).

As indicated, the record contains diagnoses of PTSD.  
Notwithstanding, entitlement to service connection for PTSD 
requires evidence that the claimed stressors actually 
occurred.  With regard to the validity of the averred 
stressor(s), the evidence necessary to establish that the 
claimed stressors actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
When a Veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2009).  If the claimant did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen, supra.  Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Accordingly, it must first be determined if the Veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the Veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the Veteran's personnel records fail to show 
that he received any awards, medals, or decorations 
conclusively indicating combat.  The Veteran has described 
noncombat stressors related to his job as a military 
policeman.  Therefore, the Board finds that the Veteran did 
not engage in combat with the enemy.  Thus, the primary issue 
in this case is whether the Veteran's reported in-service 
stressors can be corroborated.  Corroboration of the 
Veteran's in-service stressors is an adjudicatory question 
involving both consideration of the facts as presented, as 
well as the credibility of the evidence contained in the 
claims folder.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of 
their personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education or training.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Here, in various correspondence, the Veteran described his 
stressors.  According to a PTSD Questionnaire completed in 
January 2003, the Veteran reported that he had to secure the 
scene for 2 1/2 hours after a man committed suicide.  He 
reportedly assisted in putting the deceased man in a body 
bag.  He also indicated that he killed a prisoner with a fork 
and had to watch him die.  He indicated that both events 
occurred in June 1972 in Vietnam, and at Long Bienh Jail, 
respectively.

According to a December 2003 VA Psychology Supportive Therapy 
note, the Veteran recalled escorting two prisoners from 
Okinawa via Vietnam to Leavensworth, Kansas.  Also, he 
recalled airplanes crashing and that he was responsible for 
responding to the scene and securing the aftermath.  

According to his June 2004 PTSD Questionnaire, the Veteran 
reported witnessing an aircraft crash at Ton Su Nhut Air Base 
in Vietnam between May 29, 1972 to August 1972, and another 
aircraft crash at Takhali Air Base in Thailand also between 
May 29, 1972 to August 1972.

In April 2008, the Veteran explained that the aircraft that 
came down in August 1972 was a C-130.  He stated that he had 
to secure the area after the plane crashed, and when the 
bodies were found, he had to put them in body bags and ship 
them to the morgue.  He also testified that an F-4 aircraft 
crashed in August 1972 in Tan Son Nhut.  He reported another 
crash involving a South Vietnamese aircraft in September 
1972; he stated that that aircraft was a C-54.  He stated 
that he had to set up the perimeters and take care of the 
terrain, and then secure the area outside of the perimeter.  
He also stated that he stood guard at the morgue.  Lastly, 
the Veteran testified that his base in Tan Son Nhut was 
subjected to mortar attacks in September 1972.  

The Veteran's DD Form 214 shows that his military 
occupational specialty was a security policeman.  The record 
also contains a copy of a Temporary Duty (TDY) order dated 
May 24, 1972, which showed that the Veteran was to provide 
"TDY Manning Assistance" from Kadena Airbase in Okinawa to 
Tan Son Nhut Airbase in the Republic of Vietnam, effective 
for 60 days beginning on May 29, 1972.  

According to a May 2004 Record of Proceedings, the Air Force 
Board for Correction of Military Records indicated that 
although the Veteran did not obtain a copy of the travel 
voucher showing the actual length of his TDY, those types of 
vouchers are no longer maintained.  Therefore, the Air Force 
Board indicated that, absent evidence that the Veteran did 
not perform the May 1972 TDY specified in his orders for at 
least 30 consecutive days, the Veteran's records should be 
corrected to reflect that he received a Vietnam Service 
Medal.
A DD Form 215 reflects that the Veteran was awarded the 
Vietnam Service Medal.

On review, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
because the Veteran's stressors have not been verified.  In 
this regard, the RO attempted to corroborate the Veteran's 
stressors, however, it ultimately issued a formal finding in 
a December 2007 memorandum, determining that the information 
required to corroborate the stressful events described by the 
Veteran is insufficient to send to the U.S. Army and Joint 
Services Research Center (JSRRC) and/or insufficient to allow 
for meaningful research of the Marine Corps or National 
Archives and Records Administration (NARA) records.  

Although the RO has already determined that the Veteran's 
stressors are nonverifiable, the Board has reviewed the 
untitled internet excerpt submitted by the Veteran during his 
personal hearing in April 2008.  However, that excerpt is in 
direct conflict with the Veteran's contention that he 
witnessed C-130 and C-54 aircraft crashes sometime between 
May and August 1972.  That excerpt indicates that a C-130 
aircraft crashed on August 12, 1972, killing 30 out of 44; a 
F-4D crashed on August 28, 1972, and a C-54 crashed on 
September 27, 1972, killing 10 out of 13 persons.  The 
Veteran's orders only authorized a TDY for 60 days beginning 
on May 29, 1972; therefore, even if the Veteran did stay in 
Vietnam for the full 60 days (no travel voucher of record), 
his TDY would have ended on July 29, 1972 so he would not 
have been in the area at the time of the claimed August and 
September 1972 aircraft crashes.  As such, the Board does not 
find the Veteran's stressor statements regarding the aircraft 
crashes particularly credible.  Likewise, the Board points 
out that the Veteran's testimony regarding mortar attacks at 
his base in Tan Son Nhut in September 1972 is also not 
credible, as there is no evidence showing that he was in that 
area in September 1972.  Again, his TDY orders authorized 
only 60 days from May 29, 1972.  Also with regard to the 
Veteran's reported aircraft crash in Thailand, the Board 
notes that there is no evidence showing that the Veteran ever 
had service in Thailand.

The Board also finds other inconsistencies.  For instance, 
according to his PTSD Questionnaire dated in January 2003, 
the Veteran indicated that he killed a prisoner with a fork.  
However during his hearing, he testified that he did not 
actually kill a prisoner.  Also, according to a Psychiatric 
Supportive Therapy Note dated on December 16, 2003, the 
Veteran reported that he served in Vietnam for six months in 
1971.  There is no evidence showing that the Veteran had any 
Vietnam service in 1971.

Given that the Veteran's stressors have not been verified and 
his statements have been found to be not credible, the June 
2005 statement provided by Dr. B.L.C. to the effect that the 
Veteran's PTSD and depression are due to exposure to violence 
in Okinawa, Vietnam, and Thailand from April 1970 to October 
1973 is of no probative value, as it is based on 
unsubstantiated history provided by the Veteran.  There is no 
evidence showing that the Veteran was exposed to violence 
during his TDY, and he was only authorized 60 days in Vietnam 
and Okinawa; not from April 1970 to October 1973 as indicated 
by Dr. B.L.C.  Medical opinions have no probative value when 
they are based on an inaccurate factual predicate.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).  Thus, 
the record contains no diagnosis of PTSD that is related to a 
verified non-combat stressor.

The Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the Veteran's contention that 
he has PTSD as a result of service is not probative as to the 
issue of medical causation, and is therefore outweighed by 
the competent medical evidence.  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).
ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent, the appeal is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


